Citation Nr: 0919593	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  05-33 828	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for left leg varicose 
veins.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Hachey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to 
September 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 2004 and January 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Newark, New Jersey (the RO).

The Veteran presented testimony before the undersigned in 
September 2007.  A transcript of this hearing has been 
associated with his VA claims folder.  Following the hearing, 
the Board remanded the case for additional development.  That 
development having been completed, the case is now once again 
before the Board.  

The Board most recently advanced the case on the docket due 
to the Veteran's advanced age.  38 C.F.R. § 20.900(c) (2008).

Although the RO did not specify a particular portion of the 
Veteran's spine in its characterization of the issue on 
appeal, the actual discussion of the claim in the various 
adjudicatory documents of record focuses almost exclusively 
on the lumbar spine or the "low back."  Indeed, it does not 
appear that service connection for a cervical or thoracic 
spine disability has been considered by the RO, and the 
development of the claim has primarily centered around the 
low back.  Relatively recent statements from the Veteran, 
however, seem to indicate that he also seeks service 
connection for disabilities of the cervical and thoracic 
spine.  See, e.g., Statement from the Veteran dated in 
October 2008.  Because the matter of entitlement to service 
connection for a cervical and/or thoracic spine disability 
has not been clearly adjudicated by the RO, the Board does 
not have jurisdiction over that issue and the matter is 
referred to the RO for appropriate action.  The Board has 
accordingly recharacterized the issue on appeal as one of 
service connection for a low back disability.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the 
Veteran's current low back disability, diagnosed as 
degenerative disc disease and degenerative joint disease of 
the lumbar spine, is causally related to his military 
service.

2.  The Veteran's current left leg varicose vein disability 
was not incurred in or aggravated by his military service.


CONCLUSIONS OF LAW

1.  Service connection is established for a low back 
disability, diagnosed as degenerative disc disease and 
degenerative joint disease of the lumbar spine.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2008).

2.  Service connection is not established for left leg 
varicose veins.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's contention that his 
low back disability and left leg varicose veins had their 
onset during his period of military service.  The specifics 
of the Veteran's contentions with respect to each issue on 
appeal will be discussed in greater detail below.

The Board will first discuss VA's compliance with the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) before turning to the merits of the Veteran's service-
connection claims.  

I.  Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) 
(2008).  The VCAA notice requirements apply to all five 
elements of a service-connection claim: Veteran status, 
existence of a disability, a connection between the Veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

VCAA notice letters were sent to the Veteran regarding his 
service-connection claim for a low back disability in October 
2006 and May 2008.  The Board need not, however, discuss the 
sufficiency of either of these letters or VA's development in 
light of the fact that the Board is granting service 
connection for a low back disability herein.  Any potential 
error on the part of VA in complying with the provisions of 
the VCAA with respect to this claim has essentially been 
rendered moot by the Board's grant of the benefit sought on 
appeal.

VA has also satisfied its VCAA duty to notify obligations 
with respect to the Veteran's service-connection claim for 
left leg varicose veins by way of letters dated in July 2004 
and May 2008.  The July 2004 letter specifically advised the 
Veteran of the evidence needed to substantiate a service-
connection claim, and outlined his responsibilities and those 
of VA in obtaining relevant evidence.  Pursuant to Dingess, 
the May 2008 letter also described in detail how VA assigns a 
disability rating and effective date following the grant of 
service connection.

With respect to the timing of the notice, the Board 
acknowledges that the May 2008 letter was issued following 
initial adjudication of the Veteran's service-connection 
claim for left leg varicose veins.  However, the claim was 
readjudicated in a July 2008 supplemental statement of the 
case (SSOC), thereby curing any timing concern.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 377 (2006) (noting that VCAA 
timing defects can be cured by readjudication following 
issuance of compliant notice).

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has also been identified and 
obtained, to the extent possible.  The evidence of record 
includes the Veteran's service treatment records; reports of 
multiple VA examinations; multiple letters from the Veteran's 
private physician, Dr. R.G.; a September 2006 letter from his 
private chiropractor, Dr. R.F.C.; and the transcript of the 
September 2007 hearing before the undersigned.  In addition, 
there is substantial compliance with the Board's December 
2007 remand directive in that VA examinations were conducted 
in June 2008.  Each of these examination reports will be 
discussed in greater detail below.  The Veteran and his 
representative have not identified any other outstanding 
relevant evidence.

Accordingly, appellate review may proceed without prejudice 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Service Connection for a Low Back Disability

The Veteran essentially claims that his current low back 
disability is the result of an in-service fall from an 
airplane wing.  He also maintains that a separate slip and 
fall accident in service contributed to his current low back 
symptomatology.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post-
service year.  38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In the instant case, there is medical evidence demonstrating 
that the Veteran has a low back disability.  On VA 
examination in June 2008, the Veteran was diagnosed with 
lumbar degenerative disc disease.  His private chiropractor, 
Dr. R.F.C., likewise noted in a September 2006 letter that 
the Veteran suffers from multiple lumbar spine disabilities, 
including lumbar degenerative joint disease.  The first 
Hickson element has clearly been satisfied.

Service treatment records also reflect treatment for low back 
pain following a November 1955 fall.  A diagnosis of 
traumatic myositis was rendered.  The second Hickson element 
has therefore also been met.

The key question is the final Hickson element, medical nexus.  
There are of record two medical opinions concerning the 
etiology of the Veteran's low back disability: that of the 
June 2008 VA examiner, and that of Dr. R.F.C.  After 
reviewing the Veteran's claims file and conducting a physical 
examination of the Veteran, the VA examiner opined that the 
Veteran's current low back condition "is less likely than 
not caused by his military service."  The examiner 
specifically noted that the Veteran's low back symptomatology 
was more likely due to "changes associated with daily living 
and normal degenerative changes."  The examiner further 
concluded that the Veteran's limited treatment during service 
could not have led to his current low back disability.

Dr. R.F.C., on the other hand, arrived at the opposite 
conclusion, opining that the Veteran's low back disability 
was "within a reasonable degree of chiropractic certainty 
causally related to the accident [the Veteran] suffered while 
in the military service."  Dr. R.F.C. further explained that 
the Veteran's current low back arthritis was the result of an 
initial injury which was "quite old" and was "consistent 
with a compressive fall from an elevated height."  Dr. 
R.F.C's opinion appears to be based not only on the Veteran's 
statements, but on a 15-year history of chiropractic 
treatment by Dr. R.F.C.'s office, including several years of 
treatment by Dr. R.F.C. himself.  

After reviewing the opinion of the June 2008 VA examiner and 
the opinion of Dr. R.F.C. in light of the Veteran's entire 
medical history, the Board finds each opinion to be of equal 
probative value.  Each opinion is well reasoned, was provided 
by a competent medical specialist, and is consistent with 
other evidence of record, if not with each other.  The Board 
can discern no reason to favor one opinion over the other.  

While the June 2008 VA examiner's conclusion seems plausible 
in light of the Veteran's advanced age and the paucity of 
treatment both in service and thereafter, Dr. R.F.C.'s 
opinion that the Veteran's low back disability was consistent 
with a compressive fall from an elevated height seems equally 
plausible.  In this respect, the Board notes that the 
Veteran's initial in-service treatment for back pain came 
after he suffered a fall, and resulted in a diagnosis of 
"traumatic" myositis.  While the details of the fall are 
not chronicled in the Veteran's service treatment records, 
the fall and traumatic injury noted appear to be consistent 
with the Veteran's report of an in-service fall from an 
airplane wing and Dr R.F.C.'s notation that there is evidence 
of a compressive low back injury.  Again, neither of the two 
nexus opinions available is more persuasive than the other.

Accordingly, the Board finds that the evidence of record is 
in relative equipoise as to whether the Veteran's current low 
back disability is causally related to his period of active 
duty.  Therefore, resolving any doubt in the Veteran's favor, 
the third Hickson element has also been satisfied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  
Service connection for a low back disability, diagnosed as 
degenerative disc disease and degenerative joint disease of 
the lumbar spine, is therefore warranted.  The benefit sought 
on appeal is accordingly granted to that extent.

III.  Service Connection for Left Leg Varicose Veins

The Veteran contends that he first developed left leg 
varicose veins in service and that such condition has 
continued ever since.  He also points to lower extremity 
cellulitis in-service as giving rise to the condition.  

The Veteran was diagnosed with left leg varicose veins on VA 
examination in June 2008.  He has also reported that left leg 
varicose veins are currently present.  Because varicose veins 
is a condition capable of lay diagnosis, the Veteran is 
competent to report such disability.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  The first Hickson element has 
clearly been satisfied.

Turning to the second Hickson element regarding in-service 
incurrence of a disease or injury, the Board notes that the 
Veteran's service treatment records are pertinently negative 
for complaint, treatment, or diagnosis of varicose veins.  
The Veteran's separation examination specifically notes that 
his vascular system was within normal limits, to specifically 
include varicosities (the separation examination form 
specifically notes that "[v]aricosities" are to be 
considered in the determination of whether disability of the 
vascular system is present).  The first reference to left leg 
varicose veins in Veteran's medical record occurred several 
decades following active duty.  

The Board again acknowledges that pursuant to Barr, the 
Veteran is competent to diagnose varicose veins, including in 
service.  The Board, however, must assess such statements in 
light of the remainder of the evidence of record, including 
the Veteran's service treatment records.  In particular, the 
Board finds the contemporaneous service treatment records, 
particularly the Veteran's separation examination which noted 
that no varicosities were present, to be of greater probative 
value than recent statements of the Veteran to the affect 
that his left leg varicose veins began in service and have 
continued ever since.  See generally Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (noting that contemporaneous evidence 
generally has greater probative value than history as 
reported by the Veteran).  In this regard, the Board also 
acknowledges that it may not reject the Veteran's lay 
testimony regarding in-service varicose vein symptomatology 
simply because treatment for such condition was not noted in 
the contemporaneous medical record.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (noting that 
the Board may not reject the credibility of the Veteran's lay 
testimony solely because it is not corroborated by 
contemporaneous medical records); accord Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the 
Veteran's service treatment records are not merely silent 
regarding the matter of varicose vein symptomatology.  To the 
contrary, the physician conducting the Veteran's separation 
examination specifically considered whether the Veteran had 
varicosities - or any other vascular condition - and 
determined that he did not.  As outlined above, the Board 
finds such contemporaneous evidence to be of greater 
probative value than recent statements of the Veteran 
indicating that his left leg varicose vein symptomatology 
began in service and has persisted ever since.  

The Board has also considered the Veteran's statements to the 
effect that he had left leg cellulitis in service and that 
this was the cause of current left leg varicose veins.  
Although the Veteran claims to have been treated for 
bilateral lower extremity cellulitis in service, his service 
treatment records note treatment for right lower extremity 
cellulitis only.  Such records contain no reference to this 
condition being present in the left lower extremity.  Here 
again, the Board places greater weight of probative value on 
the contemporaneous service treatment records which are 
negative for complaint, treatment, or diagnosis of left lower 
extremity cellulitis than on recent statements from the 
Veteran indicating that the condition existed in service.  
See Curry, supra.  In this regard, the Board finds it 
improbable that the Veteran would be treated for bilateral 
lower extremity cellulitis in service, but that his 
caregivers would only reference right lower extremity 
cellulitis in his treatment records.  Moreover, unlike 
varicose veins, cellulitis is not a condition capable of lay 
diagnosis.  The Veteran is therefore not competent to 
diagnose the condition on his own, including in service.  See 
38 C.F.R. § 3.159(a)(1) (2008) (noting that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In short, the Board finds that a preponderance of the 
evidence is against the finding of in-service incurrence of 
left leg varicose veins.  The Board places greater weight of 
probative value on the contemporaneous medical evidence 
showing that left leg varicose veins and/or cellulitis was 
not present in service than on recent statements from the 
Veteran stating such condition began on active duty.  The 
second Hickson element has therefore not been satisfied, and 
the Veteran's claim fails on that basis alone.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  There are two 
medical opinions of record which address the nexus question: 
that of a June 2008 VA examiner, and that of the Veteran's 
private physician, Dr. R.G.  After reviewing the Veteran's 
claims file and conducting a physical examination of the 
Veteran, the VA examiner opined that the Veteran's left leg 
varicose vein disorder was not the result of active military 
service or any incident therein.  The examiner also concluded 
that while the Veteran's in-service diagnosis of right lower 
extremity cellulitis caused his right lower extremity 
varicose veins (the Veteran has already been service-
connected for right lower extremity varicose veins), such did 
not lead to the development of left lower extremity varicose 
veins.  Such opinion is highly probative, particularly in 
light of the Board's finding that varicose veins and/or 
cellulitis of the left lower extremity were not present in 
service.

Dr. R.G. also submitted an opinion letter dated in July 2004 
in which he concluded that the Veteran's varicose veins 
"could have" been caused by cellulitis at a young age.  
Because Dr. R.G.'s opinion in this regard was couched in 
speculative and inconclusive language, it is of little 
probative value.  See generally Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Moreover, Dr. R.G.'s July 2004 letter did not 
reference a specific lower extremity, instead noting more 
generally that cellulitis can lead to varicose veins.  Even 
assuming that Dr. R.G. was correct in his general statement 
that cellulitis can lead to varicose veins, this statement by 
itself would not support the Veteran's claim given the 
Board's finding, explained in detail above, that the Veteran 
did not have left lower extremity cellulitis in service.  

Dr. R.G. also submitted additional letters in October 2004 
and August 2005, neither of which avail the Veteran.  
The October 2004 letter does not specifically reference 
varicose veins, and instead states that the Veteran currently 
has "mild lymphedema in both legs and stasis dermatitis 
[which] can be associated with cellulitis in both legs if his 
military service records are consistent with that 
diagnosis."  Because such letter does not relate to varicose 
veins or its relationship to service, it is of little 
probative value.  Additionally, the opinion appears to be 
dependent on an in-service diagnosis of left leg cellulitis 
which, as noted above, the Veteran did not have.  Moreover, 
the August 2005 letter from Dr. R.G. simply notes that the 
Veteran currently has left leg varicosities, a finding which 
is not in dispute.  The August 2005 letter does not, however, 
relate such condition to service and as such does not 
substantiate the Veteran's claim.  

In short, the Board places greater weight of probative value 
on the June 2008 VA examiner's opinion than it does on the 
speculative and inconclusive statements of Dr. R.G.  The 
third Hickson element has therefore also not been met and the 
Veteran's claim fails on this additional basis.  Service 
connection for left leg varicose veins is accordingly denied.








	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a low back disability, diagnosed as 
degenerative disc disease and degenerative joint disease of 
the lumbar spine, is granted.

Service connection for left leg varicose veins is denied.



____________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


